PER CURIAM.
The appellant was tried before a jury on an information charging him with attempting to break and enter a building with intent to commit a felony, to-wit, grand larceny, and possession of burglary tools. The jury found the appellant guilty and sentenced him to eight years in the state penitentiary. On appeal, he contends, (1) that the court erred in not granting the appellant’s motion for mistrial when the State Attorney in his argument to the jury stated that the appellant did not take the stand in his own defense; (2) that the trial court erred in not granting the appellant’s motion for mistrial when the State Attorney in his opening argument and on direct examination inferred that the appellant had a bad character and criminal history by references to pictures posted in a police station.
A review of the record convinces us that the remarks of the State Attorney do not lend themselves to the connotation given by the appellant under any reasonable view of the circumstances. Therefore reversal is denied on the two contentions. See Hand v. State, 188 So.2d 364-367 (Fla.App.1966).
Affirmed.